Citation Nr: 1715964	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as due to exposure to herbicide agents.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Son




ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for a thyroid disability and granted service connection for left ear hearing loss evaluated at zero percent disabling.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  

In January 2016, the Board remanded the above claims for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a May 2016 rating decision, the RO denied service connection for tinnitus and for right ear hearing loss due to a lack of new and material evidence.  The Board notes that if the Veteran wishes to file a notice of disagreement with the decision, he had until May 2017 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's thyroid disability is attributable to the Veteran's active service or any incident of service, to include as due to exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in January 2008 and May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, Social Security Administration records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in November 2008, January 2010, May 2012, and March 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Endocrinopathy (hypothyroidism) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as endocrinopathies, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his thyroid disability.  Specifically, he states that he was exposed to Agent Orange while in Korea and Vietnam, and that his thyroid disability is related to herbicide agent exposure.

The Veteran was  diagnosed with mild subclinical hypothyroidism in 2010 and 2012.  See April 2010 and September 2012 VA treatment records.  More recent evidence to include the May 2016 VA examination indicates that the Veteran's hypothyroidism is a laboratory diagnosis and is not productive of disability or functional impairment. The VA examiner indicated that the Veteran only intermittently met the laboratory criteria for subclinical hypothyroidism.  In sum, it appears that the Veteran's condition has fluctuated during the pendency of the appeal. Regardless, even if the Board were to assume he has a current disability, there is no nexus to service as will be explained below. 

The Veteran's service records reflect that he served in the Republic of Vietnam from March 1970 to February 1971, during the Vietnam War era, and therefore, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran's currently diagnosed thyroid condition is not a condition which has been deemed associated with herbicide exposure under current VA law.  Therefore, service connection cannot be awarded under the laws governing presumptive service connection based on exposure to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Although the presumption of herbicide agent exposure has not been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for a thyroid disability.

Service treatment records, to include a January 1972 separation examination, do not identify any injury, symptoms, or treatment related to a thyroid disability.  The Veteran has not otherwise identified symptoms related to thyroid disability in service, or injuries or incidents, other than the alleged herbicide agent exposure. 

The record does not reflect that the Veteran complained of or sought treatment for a thyroid disability during service or after service.  Instead, the record shows that the Veteran was not diagnosed with a thyroid disability until October 2008, decades after service.  Accordingly, the Board finds that symptoms of a thyroid disability were not chronic in service and continuous after service separation.  Because the Veteran's thyroid disability did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Veteran was afforded a VA examination in March 2016.  The examiner noted that the Veteran was diagnosed with subclinical hypothyroidism.  According to the Veteran, his doctors noted that he had problems with his thyroid and thought that it was related to his exposure to Agent Orange.  The examiner noted that the Veteran's thyroid disability was discovered incidentally in 2008 during a stress test and that the incidental finding had no specific clinical implications.  Specifically, subclinical hypothyroidism was a laboratory diagnosis without associated disability or functional impairment.  The examiner found that the Veteran's thyroid disability was not a disability for the Veteran and that its onset was not until many years after service, as evidenced by normal laboratory results in 2006.  Furthermore, the medical literature did not support a causative relationship between the conceded herbicide exposure during active service and the development of subclinical hypothyroidism.  Specifically, "'[t]here is inadequate or insufficient evidence of an association between exposure to the chemicals of interest [in herbicides] and clinical or overt adverse effects on thyroid homeostasis.'" 

The Board finds that the weight of the evidence does not support direct service connection for a thyroid disability.  There is no evidence of complaints related to, treatment for, or diagnoses of a thyroid disability during active service, and there is no indication of symptoms, treatment, or diagnoses for a thyroid disability until decades after service separation.  The medical evidence of record does not support a  link between herbicide agent exposure to clinical or overt adverse effect on the thyroid.  Therefore, the evidence of record does not relate the current thyroid disability, diagnosed as subclinical hypothyroidism, to service.  As such, the Board finds that the weight of the evidence shows that service connection for a thyroid disability is not warranted. 

The Board acknowledges the Veteran's contentions during his VA examination that one or more treating physicians told him that his thyroid disability was related to his herbicide agent exposure.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinion.

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for a thyroid disability.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

ORDER

Service connection for a thyroid disability, to include as due to herbicide agent exposure, is denied.


REMAND

The Veteran contends that a higher rating is warranted for his service-connected left ear hearing loss.  The Veteran's left ear hearing loss disability is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

The Veteran's VA treatment records indicate that the Veteran had an audiogram in connection with an April 2008 audiology consult.  The examiner noted that the Veteran had mild to severe mixed hearing loss in his right ear, with moderate to severe mixed hearing loss in his left ear.  Speech recognition scores were 92% in the right ear at 65 dBHL and 88% in the left ear at 90 dBHL.  See April 2008 Jacksonville VAOPC records.

The Veteran's VA treatment records also indicate that the Veteran had an audiogram in connection with an April 2015 audiology consult.  The examiner noted that there were no significant changes since the previous audiogram and further noted that the audiogram would be available under Audiogram Display in the Tools section of CPRS.  See April 2015 Jacksonville VAOPC records.

The audiograms associated with the April 2008 and April 2015 consults have not been made a part of the Veteran's electronic claims file.  While the August 2010 statement of the case (SOC) and the March 2016 supplemental statement of the case (SSOC) reflect that treatment records from the Jacksonville VAOPC for the period of February 2008 to July 2010 and May 2010 to March 2016 were considered, it is not clear from the record that the RO reviewed the April 2008 and April 2015 audiograms.  Furthermore, because the audiograms have not been made part of the record, the Board is not able to review the audiograms while the case is on appeal. 

In light of the inadequacies noted above, the Board remands the case in order to obtain the audiograms associated with the April 2008 and April 2015 audiology consults and associate the audiograms with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the audiograms associated with the April 2008 and April 2015 audiology consults at the Jacksonville VAOPC and associate the audiograms with the Veteran's electronic claims file.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


